DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 6/8/2021.  Claims 1-18 are pending in the case.  Claims 1, 7, and 13 are independent claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-8, 10, 13-14, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Seo et al. (US 2011/0193878 A1, hereinafter SeO) in view of Oh et al. (US 2015/0128078 A1, hereinafter Oh).

As to independent claim 1, Seo teaches an electronic device, comprising: 
a display and a rotating input (“rotation of an hour hand” paragraph 0064, Fig. 5)

a memory storing one or more programs configured to be executed by the one or more processors (“The storage unit 300 stores all types of programs and data executed and processed by the mobile terminal.” paragraph 0041), the one or more programs including instructions for: 
displaying, on the display, a first graphical element, wherein the first graphical element includes a first image representing a weather condition for a first time (“Referring to FIG. 5, as shown in reference numeral 501, it is assumed that an information item (e.g., a time & weather item) including a combination of time information and weather information is displayed on a display unit” paragraph 0064, Fig. 5);  
detecting movement of the rotating input (“the hour hand rotated from 11 a.m.  of reference numeral 505 to 2 p.m.  of reference numeral 507, paragraph 0066” paragraph 0066); and 
in response to detecting the movement of the rotating input (Fig. 5, the hour hand rotated from 11 a.m.  of reference numeral 505 to 2 p.m.  of reference numeral 507, paragraph 0066):
 ceasing to display the first graphical element and displaying a second graphical element, wherein the second graphical element includes a second image representing a future weather condition (“When the gesture input rotates the hour hand to 2 p.m., weather information corresponding to time information of 2 p.m.  is displayed on the 
Seo teaches the gesture input rotates the hour hand (Fig.5, paragraph 0066). However, Seo does not appear to expressly teach an electronic device comprising: a rotatable input mechanism, and detecting the movement of the rotatable input mechanism.
Oh teaches a rotatable input mechanism, and detecting the movement of the rotatable input mechanism (“the wheel key (not illustrated) is mounted on the frame and is formed in such a manner that it is exposed to the outside through a predetermined through hole in the rear surface.  As described above, visual information being output from the display unit 251 is formed in such a manner that it is changed according to an operation of rotating the wheel key.  In addition, the window is configured in such a manner that comparatively-simple visual information is output such as a watch, an alarm, weather information, status information, or an alert.  The window is also formed in such a manner that the visual information being output is changed according to the operation of the rear input unit 233.” Paragraph 0113).
 Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Seo to comprise a rotatable input mechanism, and detecting the movement of the rotatable input mechanism.  One would have been motivated to make such a combination for allowing a user to easily and conveniently navigate through the application that is executed on the electronic device display.

claim 2,  Seo teaches the electronic device of claim 1, Seo further teaches wherein the first image representing a weather condition for a first time and the second image representing a future weather condition correspond to a representation of at least one of a sun, moon, stars, cloud, rain drop, snowflake, hail, lightning bolt, and wavy or curved lines (Fig 5, the weather information include indicia indicating the type of weather conditions forecast (e.g., rain indicating rainy conditions, a clear condition, etc.). 
 
As to dependent claim 4, Seo teaches the electronic device of claim 3.  Seo further teaches wherein the electronic device includes a location sensor and the first location of the electronic device is determined at least partially based on data received from the location sensor of the electronic device (“the weather information may be provided based on location information of the mobile terminal” paragraph 0064, this implies that the mobile terminal comprises a location sensor). 

Claims 7-8, and 10 reflect a method embodying the limitations of claims 1-2 and 4, therefore the claims are rejected under similar rationale.

Claims 13-14 and 16 reflect a non-transitory computer-readable medium embodying the limitations of claims 1-2 and 4, therefore the claims are rejected under similar rationale.

Claims 5, 11, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Seo et al. (US 2011/0193878 A1, hereinafter SeO) in view of Oh et al. (US 2015/0128078 A1, hereinafter Oh), and Oh et al. (US 2011/0202883 A1, hereinafter Oh).

As to dependent claim 5, Seo teaches the electronic device of claim 1, Seo does not appear toe expressly teach the one or more programs further including instructions for: 
prior to detecting movement of the rotatable input mechanism, detecting a contact on the first graphical element;  
in response to detecting the contact on the first graphical element: launching a weather application and displaying a weather forecast for a first location. 
Oh teaches detecting a contact on the first graphical element (“the activation of the weather icon 220 through the finger tap” paragraph 0032);  
in response to detecting the contact on the first graphical element: launching a weather application and displaying a weather forecast for a first location (“the activation of the weather icon 220 through the finger tap, a user interface that provides detailed weather information regarding a current specific location is displayed.  Referring to FIG. 2B, the user interface 200b that provides detailed weather information may display weather information regarding a plurality of dates, etc.” paragraph 0032).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Seo to comprise such that prior to detecting movement of the rotatable input mechanism, 

Claim 11 reflects a method embodying the limitations of claim 5, therefore the claim is rejected under similar rationale.

Claim 17 reflects a non-transitory computer-readable medium embodying the limitations of claim 5, therefore the claim is rejected under similar rationale.

Claims 3, 6, 9, 12, 15, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Seo et al. (US 2011/0193878 A1, hereinafter SeO) in view of Oh et al. (US 2015/0128078 A1, hereinafter Oh), and Miller et al. (US 2006/0035628 A1, hereinafter Miller).

As to dependent claim 3, Seo teaches the electronic device of claim 1, Seo further teaches the one or more programs further including instructions for: 
displaying the first graphical element for a first location (“Referring to FIG. 5, as shown in reference numeral 501, it is assumed that an information item (e.g., a time & weather item) including a combination of time information and weather information is displayed on a display unit.” Paragraph 0064); and

numeral 507, weather information corresponding to a time period may be continuously changed and provided to the information area 230 according to a time information variation.  A precipitation amount in reference numeral 507 is reduced in comparison with reference numeral 505.”: paragraph 0066).
Seo does not appear to expressly teach while displaying the first graphical element, concurrently displaying a first temperature for a first location; and 
while displaying the second graphical element, concurrently displaying a second temperature for the first location.
Miller teaches while displaying the graphical element, concurrently displaying a temperature for a current location (“Display 812 shows the current weather conditions for the user's local city.  As shown, display 812 includes a graphical icon displaying the sky condition (sunny, partly cloudy, cloudy, rainy, thunderstorms, etc.), the name of the city and the current temperature.” Paragraph 0048).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Seo to comprise while displaying the first graphical element, concurrently displaying a first temperature for a first location; and while displaying the second graphical element, concurrently displaying a second temperature for the first location. One would have been motivated to make such a combination because it improves operation convenience and enhances user experience.

claim 6, Seo teaches the electronic device of claim 1, Seo does not appear to expressly teach wherein displaying the first graphical element includes displaying the first graphical element at a first location on the display, the one or more programs further including instructions for: 
displaying the second graphical element at a second location on the display 
different from the first location;  
in response to detecting the movement of the rotatable input mechanism, displaying the second graphical element at a third location on the display different from the second location. 
Miller teaches wherein displaying the first graphical element includes displaying the first graphical element at a first location on the display (“display 812 includes a graphical icon displaying the sky condition (sunny” paragraph 0048);
displaying the second graphical element at a second location on the display different from the first location (“display 814 includes the sky condition for the daytime hours and the sky condition for the night time hours,” paragraph 0049);  
in response to detecting the user input (“The displays may be manually changed by activation of the "A" (Previous) or "B" (Next) buttons.” Paragraph 047), 
displaying the second graphical element at a third location on the display different from the second location (“Display 814 shows the current days forecast.  As shown, display 814 includes the sky condition for the daytime hours and the sky condition for the night time hours,” paragraph 0049).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Seo to 

Claims 9 and 12 reflect a method embodying the limitations of claims 3 and 6, therefore the claims are rejected under similar rationale.

Claims 15 and 18 reflect a non-transitory computer-readable medium embodying the limitations of claim 3 and 6, therefore the claims are rejected under similar rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171